DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	The after-final response filed on March 19, 2021 has been entered.

Response to Arguments
3.	All of the previously made rejections and objections have been withdrawn in view of the claim amendments. 
	It is noted that, unlike claims 1, 20, 23-26, 28, 31-32, 37, 39-41, 43, 45-46, and 48-56, the full scope of new claims 57 and 58 is not supported by prior-filed Provisional Application 60/765,670 at least because the use of more than one thermoelectric cooler is not disclosed in that application. (Page 7 of the ‘670 provisional application only discloses a device with a single thermoelectric cooler.) This issue is not relevant to patentability, though, because there are no intervening prior art references. 

Allowable Subject Matter
4.	Claims 1, 20, 23-26, 28, 31-32, 37, 39-41, 43, 45-46, and 48-58 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637